DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.
 Response to Arguments
Applicant’s arguments concerning the amended feature of a duration of time in which the stimulator generates the electrical signal comprising a plurality of electrical impulses, see pages 5-7, filed 8/17/22, with respect to the rejection(s) of claim(s) 1-6 and 9 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Examiner would also like to reiterate that one would be motivated to make Covalin’s control case have wireless capabilities for ease of use and mobility benefits as mentioned in the previous Office Action. 
Nevertheless, upon further consideration, a new ground(s) of rejection is made in view of Begnaud (PG Pub. 2007/0173908).
Double Patenting
In view of the amendments, the double patenting rejections made in the previous Office Action still stand for the following US Patents: 10874857, 11197998, 11097102, 11025091, and the Examiner acknowledges that the appropriate terminal disclaimers will be filed upon allowance. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 9, 11-14, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Begnaud (PG Pub. 2007/0173908).
Regarding Claims 1 and 11-12, Begnaud discloses a system comprising: a stimulator (see device 100; Fig. 1) having an interface (see electrodes 140; Fig. 1) configured to contact an outer skin surface of a patient (see par. 40); an energy source (see battery 160; Fig. 1) coupled to the interface (see par. 39), wherein the energy source transmits an electrical signal comprising a plurality of electrical impulses through the interface transcutaneously through the outer skin surface of the patient to a nerve of the patient such that the nerve is modulated (see par. 9); and a mobile device (see external programming system 210; Fig. 2) wirelessly coupled to the stimulator to transmit data to the stimulator (see par. 48), wherein the data includes a therapy regimen to reduce one or more symptoms of a headache in the patient (see par. 30-31), wherein the therapy regimen includes a duration of time in which the stimulator generates the electrical signal (see par. 45).
Regarding Claims 2 and 17-18, Begnaud discloses wherein the mobile device comprises a user interface (see user interface 202 in Fig. 2; par. 47) that permits the patient to modulate an amplitude of the electrical impulses (see par. 47, 64, 68).
Regarding Claim 3, Begnaud discloses wherein the stimulator comprises a housing (see case 215 in Fig. 2), wherein energy source is disposed within the housing (see par. 49 and 76).
Regarding Claim 4, Begnaud discloses wherein the interface comprises an electrode (see electrode 140; par. 34).
Regarding Claim 5, Begnaud discloses wherein the energy source includes a rechargeable battery (see par. 39).
Regarding Claim 9, Begnaud discloses wherein mobile device comprises an application software that includes the data, wherein the application software controls the stimulator (see par. 53 and 81). The examiner considers interface 170 (Fig. 1) is equivalent to external unit 670 for the embodiment where the interface is external (see par. 39).
Regarding Claim 13, Begnaud discloses transferring energy from the mobile device to the stimulator (see par. 53 and 81). The examiner considers RF communication is a form of energy transfer because radio frequency is a measure of electromagnetic energy.
Regarding Claim 14, Begnaud discloses communicating authorization to the stimulator in order to enable the stimulator to operate (see “activate”; par. 71).
Regarding Claim 19, Begnaud discloses downloading a software application onto a mobile device, wherein the software application includes the data; and controlling the stimulator with the software application (see par. 81).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Begnaud (PG Pub. 2007/0173908). 
Regarding Claim 6, Begnaud discloses programmable pulse bursts, each burst having a frequency of about 1 burst per second (see Table 1), wherein each of the pulses has a duration of about 10-1500 microseconds (see Table 1). Begnaud discloses 2-20 pulses per burst since the pulse frequency is 0.5-250 Hz and a burst period is 1 second. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 7-8, 10, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Begnaud (PG Pub. 2007/0173908) in view of Terry (PG Pub. 2010/0100151).
Regarding Claims 7-8, Begnaud discloses a memory for storing diagnostic data (see par. 78) within the stimulator (see Fig. 5) and a computer controlled by a base station in a doctor’s office (see par. 81), but does not explicitly disclose that the mobile device is coupled to a computer comprising a database including at least one of medical records for the patient or billing account information for the patient. Terry discloses a similar mobile device (see external unit 270) coupled to a computer comprising a database (see database unit 250) including patient data, such as physiological data and therapy parameter data (see par. 26, 54). It would have been obvious to one of ordinary skill in the art at the time of the invention to store patient data at a base station because Terry teaches it allows the physician to have access for performing various patient management functions (see par. 54). 
Regarding Claims 10 and 20, Begnaud discloses the nerve is a vagus nerve (see par. 32), but does not explicitly disclose the outer skin surface is on a neck of the patient. Terry discloses a similar nerve stimulation system (see TENS and headache in par. 4 and 24, respectively) that stimulates at the neck (see par. 30). It would have been obvious to one of ordinary skill in the art at the time of the invention to apply Begnaud’s electrodes at the neck because Terry teaches the neck allows access to the vagal nerve (see par. 30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792 

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792